NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s cancellation of claims 10-15 in the After Final Amendment filed June 3, 2021 has been received, considered and entered by Examiner.

Claims 10-15 have been cancelled, so all issues raised under 35 U.S.C. 112(b) in regard to claims 12-15 in the Final Rejection mailed May 17, 2021 are moot.

Allowable Subject Matter
Claims 1, 16 and 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to teach or suggest a composite container having the structural and compositional limitations as claimed in independent claim 1.

Examiner agrees with Applicant’s argument in Applicant’s Request for Reconsideration filed January 21, 2021 that the 35 U.S.C. 103 rejection of claims 1, 16 and 17 as being 

The closest prior art, David Shelby et al. (US 2002/0166833), does not teach or suggest a combination of a plastic member and container that comprises a shoulder part, a trunk part and a bottom part comprising a central concave part and a grounding part that surrounds the central concave part, where the sleeve has all structural and compositional (including the member “compris[es] a heat contracting tube”) limitations, where the container and the plastic member are integrally inflated by blow molding, where the plastic member in the final form of the container and plastic member has all claimed limitations, including those limitations in regarding the relationship between the container and the member, in particular where the plastic member covers all of (1) the shoulder part, (2) the trunk part and (3) at least the grounding part of the bottom part of the container.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782